OPINION — AG — **** STUDENT ACTIVITY FUNDS — CONTROL **** ALTHOUGH STUDENT GOVERNMENT IS A PROPER STUDENT ACTIVITY TO RECEIVE SUPPORT FROM REVENUES COLLECTED FROM STUDENT ACTIVITY FEES, THE PRESIDENT OF THE UNIVERSITY OF OKLAHOMA MAY NOT RELINQUISH CONTROL OF THESE MONEYS TO A STUDENT GOVERNMENTAL ORGANIZATION WITHOUT SUCH ACTION BEING SUBJECT TO PRIOR APPROVAL BY THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA AND, IF THEY SO DESIRE, BY THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION. MONEY DERIVED FROM STUDENT ACTIVITY FEES ARE PUBLIC FUNDS AND CAN ONLY BE EXPENDED IN ACCORDANCE WITH THE GENERAL LAW CONCERNING PUBLIC MONEY. CITE: ARTICLE XIII-A, 70 Ohio St. 1968 Supp., 3207 [70-3207], ARTICLE XIII, SECTION 8, 70 Ohio St. 1968 Supp., 3305 [70-3305] TIM LEONARD